J-S31008-20
J-S31009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 KENT OTTO HARTFORD                      :   No. 1844 MDA 2019

             Appeal from the Order Entered October 17, 2019
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0000338-2018


 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 SHENANE LYNEA RIECO                     :   No. 1858 MDA 2019

             Appeal from the Order Entered October 17, 2019
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0000209-2018


BEFORE: BOWES, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                        FILED OCTOBER 26, 2020

     The Commonwealth appeals from the October 17, 2019 order granting

a pre-trial motion to suppress filed by Kent Otto Hartford (“Mr. Hartford”) at

docket number CP-22-CR-0000338-2018, and joined by co-defendant,
J-S31008-20 & J-S31009-20



Shenane Rieco (“Ms. Rieco”) (collectively, the “Defendants”), at docket

number CP-22-CR-0000209-2018.1 After careful review, we affirm.

       The trial court has authored a cogent and thorough summary of the

underlying factual circumstances of this case:

       On January 3, 2018, Aishah Calloway (hereinafter “Ms.
       Calloway”), a caseworker with Dauphin County Children and Youth
       Services (hereinafter, “DCCYS”), received a voicemail at
       approximately 1:48 P.M. from a nurse at Women’s Outreach
       Facility stating that [the Defendants] were at the office for [an
       appointment with their child] and Ms. Rieco appeared to be under
       the influence. Ms. Calloway had previously been involved with the
       family on two (2) prior occasions in 2017. However, on January
       3, 2018, she was no longer working with the family, and she had
       previously informed [Mr. Hartford] that she was leaving DCCYS
       and that her last day would be on December 21, 2017.
       Additionally, the child was permitted to reside with [Mr. Hartford]
       and Ms. Rieco in their residence so long as DCCYS was able to
       perform two (2) unannounced visits per week.

       . . . . When Ms. Calloway received the voicemail from the nurse
       at Women’s Outreach, she contacted the supervisor of the ongoing
       caseworker, Heather Gutshall (hereinafter “Ms. Gutshall”)
       assigned to the family. Since the ongoing caseworker was out of
       the office on vacation, Ms. Gutshall asked Ms. Calloway to call the
       nurse back for further information. Ms. Calloway called the nurse
       and was informed that Ms. Rieco’s behavior appeared more erratic
       than normal and at one point during the appointment the nurse
       had to hold the child tighter because Ms. Rieco bumped into her
       and almost knocked the child out of her hands. The nurse did not
____________________________________________


1  The above-captioned appeals stem from the same events, and the charges
against the Defendants are identical. Moreover, the issues and arguments
raised by the Commonwealth in both cases are identical. Accordingly, we
have sua sponte consolidated these appeals for the sake of judicial efficiency.
See Pa.R.A.P. 513 (“Where there is more than one appeal from the same
order, or where the same question is involved in two or more appeals in
different cases, the appellate court may, in its discretion, order them to be
argued together in all particulars as if but a single appeal.”).

                                           -2-
J-S31008-20 & J-S31009-20


     indicate how long she observed Ms. Rieco nor whether she had
     any conversations with Ms. Rieco. [Mr. Hartford] was also present
     at the appointment and there were no concerns with his
     appearance or behavior.

     Ms. Calloway then relayed the information she received from the
     nurse to Ms. Gutshall, who requested that she go to the home.
     While on her way to the residence, Ms. Calloway contacted
     Detective Ashley Baluh (hereinafter, “Detective Baluh”) of the
     Swatara Township Police Department to inform her of the call from
     the nurse and that she was on her way to [Mr. Hartford’s]
     residence. Detective Baluh stated she would send a patrol unit to
     assist Ms. Calloway.

     Ms. Calloway arrived at [Mr. Hartford’s] residence on or about
     3:25 P.M. She knocked on the door, identified herself and stated
     that the ongoing caseworker was out of the office. No one
     answered the door. However, Ms. Calloway testified that she
     heard someone whisper “don’t open the door[,]” but was unable
     to state whether the voice was male or female. Ms. Calloway
     attempted to contact [Mr. Hartford] and left him a voicemail
     stating that she was there for a visit and was outside the home
     and could hear voices coming from inside. She then called Ms.
     Rieco and left a similar voicemail. At some point, two (2) patrol
     officers arrived on scene. One of the officers ran the license plate
     of a vehicle parked in front of the residence, which was registered
     to [Mr. Hartford]. The hood of the vehicle was still warm.

     Ms. Calloway sent another text message to [Mr. Hartford] stating
     that she [was] outside the residence, [and could] hear them
     moving inside. She then contacted police to gain access to
     the home. [Mr. Hartford] responded via text message that he, Ms.
     Rieco and the child were not home and had left for Tioga County
     from their appointment.      Ms. Calloway responded via text
     message that the police were on the way to verify – [Mr. Hartford]
     never responded.

     At some point, [Mr. Hartford] called DCCYS and was essentially
     on a conference call with Matthew Wallace, Ms. Calloway’s
     supervisor, Richard Vukmanic, DCCYS assistant administrator,
     and Michelle Rush, DCCYS director. Ms. Calloway was informed
     that [Mr. Hartford] initially stated that they left from the
     appointment for Tioga County and when challenged, changed his
     story to state that they never returned home to drop the vehicle

                                    -3-
J-S31008-20 & J-S31009-20


      off because someone else picked them up. After being at the
      home for some time with no success o[f] making contact with [Mr.
      Hartford] or the child, Ms. Calloway contacted Detective Baluh
      who stated that she would contact the District Attorney.

      Detective Baluh arrived on the scene between 3:54 P.M. and 4:14
      P.M. Detective Baluh was also involved with the family on the
      same two (2) prior occasions that Ms. Calloway described. Prior
      to her arrival, Detective Baluh had contacted Mr. Mann from
      Pennsylvania Probation and Parole, who supervises [Mr. Hartford],
      to see if he could get in contact with [Mr. Hartford] and persuade
      him to open the door. She spoke with Mr. Mann a second time to
      see if he was able to get ahold of [Mr. Hartford]. [Mr. Mann] was
      unable to reach [Mr. Hartford], but stated that if his vehicle was
      there then they were home. Detective Baluh then informed Mr.
      Mann what the nurse had reported and he responded that it made
      sense to him because [Mr. Hartford] was using again. She did not
      ask Mr. Mann the timeframe of when he believed [Mr. Hartford]
      was using nor did she ask what drug he was allegedly using.
      Detective Baluh assumed [Mr. Hartford] was using at that time
      because Mr. Mann used the present tense.

      Detective Baluh testified that the decision to force entry into the
      residence was made at 6:29 P.M. – almost three (3) hours after
      Ms. Calloway’s arrival at the residence. The decision was based
      on the information from the nurse (that Ms. Rieco was under the
      influence and almost knocked the child out of the nurse’s arm[s]),
      that [Mr. Hartford] was lying about their whereabouts, the
      comment by Mr. Mann that [Mr. Hartford] was “using again,” and
      the two prior contacts with the family in 2017. After officers
      forced entry intro the home, Detective Baluh went inside to locate
      the child, but was unsuccessful. However, Detective Baluh noted
      that the apartment was warm, the television was on, and there
      was evidence that baby bottles had been recently made. Ms.
      Calloway then informed her that [Mr. Hartford] had previously told
      her that there is a hidden door that connects their apartment to
      the apartment next door. The [hidden] door was eventually
      located and [Mr. Hartford], Ms. Rieco, and the child were located
      huddled in the corner under the door. Detective Baluh then made
      the decision to take the child into protective custody.

Trial Court Opinion, 12/13/19, at 2-6 (internal citations, quotation marks, and

footnotes omitted; emphasis in original).

                                     -4-
J-S31008-20 & J-S31009-20


        As a result of these above-described events, the Defendants were

individually charged with intimidation or obstruction in a child abuse case and

endangering the welfare of children. The Dauphin County Public Defender’s

Office represented Ms. Rieco, and conflict counsel was appointed to represent

Mr. Hartford. On June 28, 2019, the Defendants filed an omnibus pre-trial

motion arguing, inter alia, that the warrantless entry into their apartment by

law enforcement was unconstitutional and not properly supported by either

probable cause or exigent circumstances. See Mr. Hartford’s Omnibus Pre-

Trial Motion, 6/28/19, at ¶¶ 1-10; see also N.T. Suppression Hearing,

8/22/19, at 3. Consequently, the Defendants requested the suppression of

“virtually all evidence obtained by [DCCYS] and/or law enforcement.” Id. at

¶ 10.

        On August 22, 2019, the trial court held a hearing on Mr. Hartford’s

suppression motion at which Ms. Calloway, Detective Baluh, and Lieutenant

Timothy Shatto testified for the Commonwealth.          See N.T. Suppression

Hearing, 8/22/19, at 5-73. On October 17, 2019, the trial court granted Mr.

Hartford’s suppression motion, holding as follows:

        [T]he Commonwealth failed to prove sufficient exigent
        circumstances to justify the warrantless entry into the home. The
        evidence adduced at the pretrial hearing indicates that there was
        ample time for law enforcement to obtain a search warrant for the
        residence from a neutral and detached magistrate. Further, there
        was insufficient evidence to prove the existence of an imminent
        threat of harm. Therefore, all evidence obtained from the illegal
        entry into the residence is hereby SUPPRESSED.




                                      -5-
J-S31008-20 & J-S31009-20


Order, 10/17/19, at 1. On November 12, 2019, the Commonwealth filed a

timely notice of appeal.2 The trial court did not order the Commonwealth to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b), and no such statement was filed. Nonetheless, the trial

court authored a comprehensive Rule 1925(a) opinion.

       The Commonwealth has raised a single issue for our consideration:

“Whether the lower court erred in granting [Mr. Hartford’s] pretrial motion to

suppress where law enforcement officers possessed probable cause and

exigent circumstances to enter the house, and were also acting pursuant to

the public servant exception to the community caretaking doctrine?”

Commonwealth’s brief at 4 (unnecessary capitalization omitted).

       Our standard and scope of review in this context are well-established:

       When the Commonwealth appeals from a suppression order, we
       follow a clearly defined standard of review and consider only the
       evidence from the defendant’s witnesses together with the
       evidence of the prosecution that, when read in the context of the
       entire record, remains uncontradicted. The suppression court’s
       findings of fact bind an appellate court if the record supports those
       findings. The suppression court’s conclusions of law, however, are
       not binding on an appellate court, whose duty is to determine if
       the suppression court properly applied the law to the facts.

Commonwealth v. Korn, 139 A.3d 249, 252-53 (Pa.Super. 2016). Thus,

“[o]ur standard of review is restricted to establishing whether the record




____________________________________________


2 Pursuant to Pa.R.A.P. 904(e), the Commonwealth certified that the order
substantially handicapped the prosecution.

                                           -6-
J-S31008-20 & J-S31009-20


supports the suppression court’s factual findings; however, we maintain de

novo review over the suppression court’s legal conclusions.” Id. at 253.

     Both the U.S. Constitution and the Pennsylvania Constitution guarantee

an individual’s freedom from unreasonable searches and seizures. See U.S.

CONST. Art. IV, PA. CONST. Art. I, § 8. This case arose in the context of an

investigation of suspected child abuse being conducted by Ms. Calloway on

behalf of DCCYS.     This Court has held that the relevant constitutional

protections against unreasonable searches and seizures applies equally “to an

investigation by a children and youth agency caseworker.” In re Petition to

Compel Cooperation with Child Abuse Investigation, 875 A.2d 365, 373-

74 (Pa.Super. 2005).     Consequently, “[i]n a private home, searches and

seizures   without   a    warrant   are    presumptively    unreasonable[.]”

Commonwealth v. Roland, 637 A.2d 269, (Pa. 1994).

     The following legal principles guide our review:

     “The law of search and seizure remains focused on the delicate
     balance of protecting the right of citizens to be free from
     unreasonable searches and seizures and protecting the safety of
     our citizens and police officers by allowing police to make limited
     intrusions     on     citizens     while   investigating    crime.”
     Commonwealth v. Bostick, 958 A.2d 543, 556 (Pa.Super.2008)
     (citations and quotations marks omitted). It is well established
     that “probable cause alone will not support a warrantless search
     or arrest in a residence . . . unless some exception to the warrant
     requirement is also present . . . . [A]bsent consent or exigent
     circumstances, private homes may not be constitutionally entered
     to conduct a search or to effectuate an arrest without a warrant,
     even where probable cause exists.”            Commonwealth v.
     Santiago, 736 A.2d 624, 631 (Pa.Super.1999) . . . .




                                    -7-
J-S31008-20 & J-S31009-20


Commonwealth v. Johnson, 68 A.3d 930, 935-36 (Pa.Super. 2013). “Thus,

a dual inquiry, both parts requiring affirmative answers[,] must be made: first,

whether there existed probable cause to search; and secondly, whether

exigent circumstances can be found to excuse the obtaining of a warrant.”

Commonwealth v. Wright, 961 A.2d 119, 137 (Pa. 2008) (internal citation

and quotation marks omitted).3

       The Commonwealth’s substantive argument is succinct:

       Commonwealth respectfully submits that law enforcement officers
       not only possessed probable cause and exigent circumstances to
       justify their entry, but also were justified under the public servant
       exception to the community caretaking doctrine where they were
       able to point to specific, objective, and articulable facts that
       reasonable suggested to the experienced officers that the child
       was in need of assistance due to her parents’ intoxication. This
       was supported by their deceptive claims in multiple phone
       calls/text messages, their increasingly erratic behavior, and the
       officer’s knowledge of [the Defendants’] previous endangering
       behavior towards [the child].[4] Upon learning from Agent Mann
       that [Mr.] Hartford was “using again,” it became clear that
       immediate entry into the home was necessary to ensure the safety
       of [the child].      Probable cause and exigent circumstances
       concerning [the child’s] safety existed to allow for warrantless


____________________________________________


3  We also note that “[t]he expectation of privacy protected [by] the United
States and Pennsylvania Constitutions has been held to be greatest in one’s
home.” Commonwealth v. Johnson, 68 A.3d 930, 936 (Pa.Super. 2013)
(internal citations and quotation marks omitted).

4  The only evidence presented at the suppression hearing regarding the
Defendants’ “endangering behavior” was that the child had previously suffered
a broken arm, which was the result of the Defendants’ negligent supervision.
See N.T. Suppression Hearing, 8/22/19, at 6-7, 19-20. Thereafter, there was
a second incident involving the child being in Defendants’ custody while she
was supposed to be in Tioga County with her maternal grandmother. Id. at
9. On January 3, 2018, the child was properly in the Defendants’ custody.

                                           -8-
J-S31008-20 & J-S31009-20


      police entry into the [Defendants’] home given the information
      [Detective] Baluh knew at the time of entry.

Commonwealth’s brief at 14-15. We disagree.

      In its Rule 1925(a) opinion, the trial court concluded that the

Commonwealth        failed    to    establish    either    probable   cause   or   exigent

circumstances to justify their warrantless entry into the Defendants’ home.

See Trial Court Opinion, 12/13/19, at 10-11. We begin by reviewing the trial

court’s conclusion that the Commonwealth lacked probable cause to suspect

child abuse in the instant case.             Accord Wright, supra at 137.          For our

purposes, probable cause exists “where the facts and circumstances within

the officer’s knowledge are sufficient to warrant person of reasonable caution

in   the   belief   that     an    offense    has   been    or   is   being   committed.”

Commonwealth v. Hernandez, 935 A.2d 1275, 1284 (Pa. 2007).                            This

inquiry requires us to view the totality of the circumstances presented. Id.

      The trial court discussed probable cause, as follows:

      The only allegation received by DCCYS was that [the Defendants]
      were present for the child’s medical appointment and Ms. Rieco
      appeared to be under the influence and bumped into a nurse who
      was holding the child. Further, there was no specificity as to the
      degree of Ms. Rieco’s impairment or how such impairment caused
      the child to be abused or neglected. There was also no testimony
      that there was a link between the alleged abuse/neglect and [Mr.
      Hartford’s] home. Notably, there were no reported concerns
      regarding [Mr. Hartford], who was also present for the
      appointment.

Trial Court Opinion, 12/13/19, at 10.




                                              -9-
J-S31008-20 & J-S31009-20


       This assessment is fully supported by the certified record.    The only

testimony directly speaking to potential child abuse in this case was the report

that Ms. Rieco’s behavior was “more erratic” than usual during a medical

appointment, and that she had “almost knocked [the child] out of the nurse’s

hands.” See N.T. Suppression Hearing, 8/22/19, at 11. This report may have

raised some colorable suspicion that Ms. Rieco was intoxicated while in the

presence of the child, but it was not sufficient to establish probable cause of

child abuse.5 Specifically, we find this case fairly analogous to Interest of

D.R., 216 A.3d 286 (Pa.Super. 2019).6

       In that case, Fayette County Children and Youth Services Agency

(“CYS”), “received three separate reports of Father being under the influence

of an unknown substance,” including one instance when he “was accompanied



____________________________________________


5   Where “[a] subject of the report of suspected child abuse refuses to
cooperate with the county agency in an investigation, and the county agency
is unable to determine whether the child is at risk,” the proper remedy is to
petition the court. See 55 Pa. Code § 3490.73(2); see also In re Petition
to Compel Cooperation with Child Abuse Investigation, 875 A.2d 365,
377 (Pa.Super. 2005) (“As we interpret the statute and agency regulations,
[the county agency] must file a verified petition alleging facts amounting to
probable cause to believe that an act of child abuse or neglect has occurred
and evidence relating to such abuse will be found in the home.”). Instantly,
the Commonwealth did not file any such petition.

6  Interest of D.R., 216 A.3d 286 (Pa.Super. 2019), does not arise in the
context of a warrantless entry into a home by law enforcement. As discussed
further infra, it concerns whether probable cause existed to compel an
involuntary home inspection. We read this case for the limited proposition
that mere allegations of a parent’s intoxication in the presence of a child do
not, alone, give rise to probable cause of child abuse.

                                          - 10 -
J-S31008-20 & J-S31009-20


by one of his five children.” Id. at 289. CYS was unable to corroborate these

allegations, but sought to compel both parents to submit to, inter alia, an

involuntary home inspection. Thereafter, the court of common pleas directed

the parents to comply with the involuntary home inspection or face sanctions.

      On appeal, this Court concluded that CYS could not demonstrate

probable cause to suspect child abuse based upon the uncorroborated

allegations of Father’s intoxication:

      [CYS] did not allege sufficient facts to warrant compelled
      compliance.     Here, while there were three separate reports
      regarding Father’s alleged intoxication, none contained any
      specificity regarding the degree or type of impairment, nor alleged
      how such impairment caused any of the children to be abused or
      neglected.

      ...

      [CYS] did not allege any concerns with Mother, . . . . And critically,
      [CYS] did not allege a link between the alleged abuse/neglect and
      the parents’ home. Nor did [CYS] allege exigent circumstances;
      in fact, the allegations were months old. It appears here that CYS
      merely sought compliance so that they could close the
      investigation.

Id. at 295.    Thus, we concluded that “[t]hese facts do not constitute a

sufficient foundation for a finding of probable child abuse[.]” Id.

      The instant allegations concerning Ms. Rieco that formed the basis for

the Commonwealth’s claim of probable cause are strikingly similar to those

that we disapproved of in Interest of D.R. At a basic level, the nature and

extent of Ms. Rieco’s alleged intoxication was not described with any specificity

by the reporting party.    See N.T. Suppression Hearing, 8/22/19, at 10-11


                                        - 11 -
J-S31008-20 & J-S31009-20


(stating only that Ms. Rieco “appeared to be under the influence” during the

child’s appointment).       More importantly, there was no evident connection

between Ms. Rieco’s alleged intoxication and the immediate concerns of child

abuse. Id. at 11 (stating that the caller just wanted to “ensure that the child

was safe,” but failing to articulate how the child was in danger). Mere concern

about Ms. Rieco jostling the nurse is not indicative of any immediate danger

to the child, particularly where another parent is present.7

       Based upon the foregoing discussion, we discern no legal error or abuse

of discretion in the trial court’s conclusion that there was no probable cause

to support the at-issue warrantless entry. Accord Interest of D.R., supra

at 295; see also In re Petition to Compel Cooperation with Child Abuse

Investigation, 875 A.2d 365, 378 (Pa.Super. 2005) (concluding that an

uncorroborated telephone tip alleging potential child abuse was “insufficient”

to compel parents “to submit to a search of their home”). In the absence of

probable cause, the warrantless entry in this case cannot be ratified under

Pennsylvania law.8 Accord Wright, supra at 137.

____________________________________________


7 The only allegation related to Mr. Hartford’s alleged drug use was Mr. Mann’s
statement to Detective Baluh that he was “using” an unspecified substance.
See N.T. Suppression Hearing, 8/22/19, at 49. There was no allegation or
suggestion that Mr. Hartford was intoxicated on the day in question.

8  As a result of the nature our holding, we need not assess whether exigent
circumstances existed in this case. However, we note that the Defendants’
“deceptive claims” and “erratic behavior” concerning their whereabouts only
began once law enforcement and DCCYS began to demand entry into their



                                          - 12 -
J-S31008-20 & J-S31009-20


       Setting aside the threadbare probable cause in this case, the

Commonwealth has argued in the alternative that the “emergency aid

doctrine” to the “community-caretaking doctrine” should apply in these

circumstances.      This doctrine was recognized by our Supreme Court in

Commonwealth v. Livingstone, 174 A.3d 609 (Pa. 2017), and permits

“certain warrantless actions by police officers” so long as they are motivated

by “a desire to render aid or assistance, rather than the investigation of

criminal activity.” Commonwealth v. Schneider, ___ A.3d ___, 2020 WL

5405426 (Pa.Super. 2020). In order for this exception to apply, two elements

must be established: (1) “police officers must be able to point to specific,

objective, and articulable facts that would reasonably suggest to an

experienced officer that a citizen is in need of assistance”; and (2) “the police

caretaking action must be independent from the detection, investigation, and

acquisition of criminal evidence.” Commonwealth v. Edwards, 194 A.3d

625, 633-34 (Pa.Super. 2018). Neither prong has been satisfied here.

       As discussed above, there are few indicia of an emergency in this case.

Viewed in the proper light, the facts available to law enforcement merely

suggested that Ms. Reico may have been intoxicated in the presence of child




____________________________________________


home without a warrant. “Police cannot rely upon exigent circumstances to
justify a warrantless entry where the exigency derives from their own actions.”
Commonwealth v. Duke, 208 A.3d 465, 470 (Pa.Super. 2019).


                                          - 13 -
J-S31008-20 & J-S31009-20


earlier that day.   There was simply nothing in the situation to objectively

suggest that immediate and emergency intervention was necessary.

      Even assuming, arguendo, that the first element is satisfied, the

investigation in this matter was motivated, at least in part, by a desire to

investigate suspected narcotics use by the Defendants. Indeed, it was only

after suspicions were raised regarding both Defendants’ suspected drug use

that a decision was made to breach the Defendants’ home.                See N.T.

Suppression Hearing, 8/22/19, at 49-50.

      Moreover, the Commonwealth’s arguments concerning emergency and

exigency are conclusively belied by the timeline of events in this case. If the

Commonwealth objectively believed that the child was in immediate danger

and required assistance, why did the officers and officials wait nearly three

hours before forcing their way into the Defendants’ apartment? During that

time, the Commonwealth did not learn any new information regarding the

child’s status to suggest immediate danger. It is entirely unclear why the

Commonwealth did not simply seek a search warrant from a neutral

magistrate, or petition for a court order of compliance. Accord In re Petition

to Compel Cooperation with Child Abuse Investigation, supra at 380

(“[The county agency’s] responsibilities . . . to investigate each and every

allegation of child abuse/neglect . . . do not trump an individual’s constitutional

rights under the Fourth Amendment and Article I, Section 8 of the

Pennsylvania Constitution.”).


                                      - 14 -
J-S31008-20 & J-S31009-20


     No relief is due on the Commonwealth’s claim.

     Order affirmed. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/2020




                                 - 15 -